Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cutting unit, a product feeder, a sensing element, a sensor unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘8a’, ‘8b’, ‘9a’, ‘9b’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0082] of the published application, line 6, it Is not clear what element “the gripper plunger 15” is referring to.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is not clear what structure is set forth by “the grippers are variable in length in the feed direction” since it is unclear whether it means each gripper has different length or each gripper’s length can be varied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindee (US 5,628,237).
	Lindee discloses all the positively recited elements of the invention including a slicing machine for slicing a product caliber, comprising:
a cutting unit (e.g., 66),
a product feeder (e.g., 75) for feeding the product caliber to the cutting unit in a feeding direction,
a gripper (e.g., 151), which is movable along the feed direction and is movable between an engagement position in which it holds the product caliber (e.g., fig. 11), and a release position in which it does not hold the product caliber (e.g., fig. 12),
a controller (e.g., 54) for controlling moving parts of the slicing machine, and
a product detection device (e.g., 403) connected to the controller and embodied and intended to detect whether or not the gripper is holding a product caliber, wherein
the product detection device includes
a sensing element (e.g., 403) movably disposed on the gripper so as to be movable from a normal position to an activated position (e.g., fig. 10) by one end of the product caliber,
a signal transmitter (e.g., 404, 405) which is operatively connected to the sensing element in such a way that it is in an activated position when the end of the product caliber is at least in contact with the sensing element and is otherwise in a rest position, and

	Regarding claim 2, Lindee teaches the sensor unit is arranged behind the gripper in the feed direction and/or the sensor unit is arranged at a non-moving part of the slicing machine (e.g., fig. 10).
	Regarding claim 3, Lindee teaches the sensor unit is embodied to detect whether the signal transmitter is in the rest position (e.g., when the elements 404 and 405 are not activated).
	Regarding claim 4, Lindee teaches the signal transmitter is biased toward the rest position, and/or the sensing element protrudes from the gripper in the normal position and is biased into the normal position (e.g., fig. 10).
Regarding claim 6, Lindee teaches the sensor unit comprises a contactless sensor (e.g., via pressure).
	Regarding claim 7, Lindee teaches a plurality of the grippers (e.g., 151).
	Regarding claim 8, Lindee teaches the grippers are variable in length in the feed direction since the grippers can extend and retract in the feed direction.
	Regarding claim 9, Lindee teaches each gripper has a blocking device (e.g., a driving belt 334 move a gripper carriage 125 until the gripper is blocked by engagement with the end of the food loaf) which is configured to block a length change after the sensing element to which the gripper is mechanically coupled is in contact with a product caliber.

	Regarding claim 14, Lindee teaches a drive unit (e.g., via 382) to move the grippers in the feed direction, wherein the grippers are arranged at a common gripper unit that can be moved by the drive unit.
	Regarding claim 15, Lindee teaches the common gripper unit comprises a gripper carriage (e.g., 125).
	Allowable Subject Matter
Claims 5 and 11-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaub and Pryor are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724